Title: From Benjamin Franklin to the Chevalier de Noeufville de Brunaubois-Montador, 12 January 1779
From: Franklin, Benjamin
To: Noeufville de Brunaubois-Montador, Jean-Florent-Joseph, chevalier de


Passy ce 12 Janv. 1779
Les affaires dont je suis chargé, Monsieur, ne m’ont pas permis de faire reponse plutost a la lettre que vous mavez fait lhoneur de mécrire, et de vous remercier de l’ouvrage que vous y avez joingt; je n’ai pas assez d’usage du français pour bien apprécier la poësie, mais l’idée de vostre fable me paroist tres ingénieuse et bien appliquée; je me rejouis de trouver parmi les gueriers respéctables de la nation qui vient de s’allier a nous des partisans de la mienne, et je suis tres parfaitement, Monsieur Vostre tres humble et tres obeissant serviteur
Mr. le chr. de Noeufville-Montador commandant de Bataillon de lhotel ral. [royal] des invalides a Bayonne
Nota Mr. de Noeufville prie par sa lettre qu’on luy reponde sous le contreseing de mr. de Vergenne.
